Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 5 and 10 - 15 are rejected under 35 USC 103 as being unpatentable over Vijayakumar et al (US Pub. No. 2011/0162060 A1) in view of Gidwani et al (US Pub. No. 2006/0104232 A1).

Regarding claim 1, Vijayakumar discloses “identifying, by a second access point of the computer network, a communication request from at least one device of the plurality of devices” (see Vijayakumar figure 9 and ¶ 0129; a wireless client device (WCD) roams from a first access point (AP) to a second access point, hint, the second AP will receive a message from the WCD).  Also, Vijayakumar teaches the claimed feature of “sending, by a first access  a AP1 communicates the state information regarding the existing firewall session associated with the WCD to AP2); “wherein the at least one communication rule includes conditions for communication corresponding to the identified communication request” (see Vijayakumar figure 9 and ¶ 0132; By communicating the state information from AP1 to the AP2, AP2 obtains up-to-date state information regarding the existing firewall session associated with the WCD); and “and blocking, by the second access point, communication to the second access point when the received communication request is inadmissible” (see Kim¶ 0076; Determines that the packet should not be allowed to pass through the firewall, the firewall denies/blocks the packet from passing).    
Vijayakumar does not appear to explicitly disclose that the blocking feature is according to the at least one communication rule. However, Gidwani discloses blocking a packet according to the at least one communication rule; (See Gidwani ¶ 0032, ¶ 0132; the access point delaying delivering packet communication based on received conditions or rules).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Vijayakumar and Gidwani before him or her, to modify the invention of Vijayakumar to enable the access point to decide whether a communication should be blocked based on updated rules or conditions. The suggestion for doing so would have been because more mobile nodes enter the range of an access point, the average bandwidth available to each mobile node decreases by virtue of the shared medium (¶ 0004).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “wherein each of the plurality of access points have a security agent, each security agent comprises the same security policy, and the security policy includes the at least one communication rule”; (see Vijayakumar ¶ 0062 and Gidwani, ¶ 0077, ¶ 0084).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “wherein the at least one communication rule includes allowed values from a group consisting of: IP addresses, MAC addresses, and protocols”; (see Vijayakumar ¶ 0065, ¶ 0067 and Gidwani ¶ 0160).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “wherein the at least one of the plurality of devices is an Internet of Things device”; (see Vijayakumar figure 1 and Gidwani figure 1).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “the communication request is for a communication session between a first device and a second device of the plurality of devices, the first device is in communication with the first access point and the second device is in communication with a second access point, the blocking further comprises: inspecting, by the first access point, communication packets from the first device to the second device, inspecting, by the second access point, communication packets from the second device to the first device, .  

Claims 11 - 15 are the computer readable medium claims corresponding to the method claims 1 - 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 5.  Claims 11 – 15 are rejected under the same rational as claims 1 - 5.


Claims 6-10 and 16-20 are rejected under 35 USC 103(a) as being unpatentable over Vijayakumar et al (US Pub. No. 2011/0162060 A1) in view of Gidwani et al (US Pub. No. 2006/0104232 A1) and further in view of Law et al (US Pub. nO. 2017/0094693).

Most of the limitations of claim 6 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Vijayakumar does not appear to explicitly disclose wherein the computer network is a computer mesh network.  However, Law discloses wherein the computer network is a computer mesh network; (See Law ¶ 0021, ¶ 0030).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vijayakumar and Law before him or her, to modify the invention of Vijayakumar to implement the invention in a mesh network. The suggestion for doing so would have been to improve the performance of the system.

Regarding claim 7, claim 6 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “selecting. by the first access point, a route through at least one access point of the plurality of access points for the communication session in accordance with a routing protocol determining. by the first access point. that at least one access point from the selected route is unavailable for communication between the first device and the second device with communication packet inspection. identifying, by the first access point, a third access point not in the selected route that is available for the communication, and modifying, by the first access point, the route to pass through the third access point”; (see Vijayakumar ¶ 0076, ¶ 0132 and Gidwani ¶ 0032, ¶ 0132).

Regarding claim 8, claim 7 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “verifying, by the first access point, the modification of the route to keep traffic load within the computer mesh network to be below a predetermined threshold”; (see Vijayakumar ¶ 0076, ¶ 0132 and Gidwani ¶ 0032, ¶ 0132).

Regarding claim 9, claim 7 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “the first access point determining that the at least one access point from the selected route is unavailable for communication 21P-585987-US when the available processing resources of the determined at least one access point from the selected route are below a predefined threshold”; (see Vijayakumar ¶ 0076, ¶ 0132 and Gidwani ¶ 0032, ¶ 0132).

Regarding claim 10, claim 8 is incorporated as stated above.  In addition, the combination of Vijayakumar and Gidwani further discloses “the first access point determining that the at least one access point from the selected route is unavailable for communication based on a traffic load on the at least one access point from the selected route”; (see Vijayakumar ¶ 0076, ¶ 0132, and Gidwani ¶ 0032, ¶ 0132).

Claims 16 - 20 are the computer readable medium claims corresponding to the method claims 6 - 10 that have been rejected above.  Applicant attention is directed to the rejection of claims 6 - 10.  Claims 16 – 20 are rejected under the same rational as claims 6 - 10.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468